            Case 2:16-cv-01133-JD Document 258 Filed 03/01/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASPEN SPECIALTY INSURANCE                            :      CIVIL ACTION
COMPANY                                              :
                                                     :
       v.                                            :
                                                     :
                                                     :
HOSPITALITY SUPPORTIVE                               :
SYSTEMS, LLC, et al.                                 :      NO. 16-01133

______________________________________________________________________

HOSPITALITY SUPPORTIVE SYSTEMS                       :      CIVIL ACTION
LLC.                                                 :
                                                     :
       v.                                            :
                                                     :
                                                     :
AIG SPECIALITY INSURANCE                             :
COMPANY, et al.                                      :      NO. 18-3777

______________________________________________________________________

BALIS FAMILY RESTAURANT CORP.                        :      CIVIL ACTION
and ADELPHIA DEPTFORD, INC.                          :
collectively trading as “ADELPHIA                    :
RESTAURANT”                                          :
                                                     :
       v.                                            :
                                                     :
HOSPITALITY SUPPORTIVE SYSTEMS                       :
LLC, et al.                                          :      NO. 19-189


                                             ORDER

       AND NOW, this 1st day of March, 2021, upon consideration of the request of Chickie’s

and Pete’s, Inc. to file a motion for partial summary judgment (per letter dated February 22,

2021), it is hereby ORDERED that the request is GRANTED. Once the motion is filed, Aspen

Specialty Insurance Company has thirty (30) days to respond. Any reply brief should be filed
          Case 2:16-cv-01133-JD Document 258 Filed 03/01/21 Page 2 of 2




fourteen (14) days after receipt of Aspen Specialty Insurance Company’s response brief. Each of

the motion, response and reply shall not exceed ten (10) pages in length (excluding exhibits).




                                                     BY THE COURT:


                                                     s/ Thomas J. Rueter
                                                     THOMAS J. RUETER
                                                     United States Magistrate Judge (Ret.)
                                                     Special Master




                                                2
